COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Harris County Appraisal District v. Jacob S. MacDonald and 1615
                          Tabor LLC

Appellate case number:    01-19-00990-CV

Trial court case number: 2018-29796

Trial court:              190th District Court of Harris County

       Appellant’s motion for extension of time to file notice of appeal is granted.

       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss_________
                              Acting individually


Date: December 19, 2019